Case: 20-20603     Document: 00516257975          Page: 1    Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 29, 2022
                                   No. 20-20603
                                                                          Lyle W. Cayce
                                                                               Clerk

   Mark Douglas Adams,

                                                            Plaintiff—Appellant,

                                       versus

   Keri Blakinger, Editor Houston Chronicle Newspaper; John
   Bridges, Editor Austin Newspaper; Louie Gohmert, U.S.
   Representative,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1843


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Mark Douglas Adams, Texas prisoner # 1509320, seeks leave to
   appeal in forma pauperis (IFP) from the district court’s dismissal of his 42
   U.S.C. § 1983 action as frivolous and for failure to state a claim. Adams fails



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20603     Document: 00516257975           Page: 2   Date Filed: 03/29/2022




                                    No. 20-20603


   to make any relevant or coherent response to the district court’s order. He
   thus identifies no nonfrivolous issue for appeal. See McGarrah v. Alford, 783
   F.3d 584, 584 (5th Cir. 2015). Accordingly, the IFP motion is DENIED,
   and the appeal is DISMISSED as frivolous. See id.; 5th Cir. R. 42.2.
          The district court’s dismissal and this dismissal count as strikes under
   28 U.S.C. § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537-38 (2015).
   In addition, while this appeal was pending, another district court imposed a
   strike. Adams v. Lumpkin, No. 4:21-CV-1088, 2022 WL 425978, at *6 (S.D.
   Tex. Feb. 10, 2022). Adams now has three strikes. See Coleman, 575 U.S. at
   537. Adams is now BARRED from proceeding IFP in any civil action or
   appeal filed while he is incarcerated or detained unless he is under imminent
   danger of serious physical injury. § 1915(g); see McGarrah, 783 F.3d at 585.
          IFP DENIED; appeal DISMISSED; § 1915(g) bar IMPOSED.




                                         2